 

     
 

  

Case 1:20-cr-00043-GBD ent 29 Filed 06/08/20 Page 1 of 1
ett
Oty &
Ob ye 9
*.
La - ,

Federal oe a

            
 
 

Southern District
52 Duane Street-10th Floor, New York, NY 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

nan
OF NEW YORK, INQf," “Gy, %

2
KA %
Je

 

 

Southem District of New York

David E. Patton

 

 

Jennifer L. Brown
Executive Director Ateomey-in-Charge
and Attorney-in-Chief ae .
e 8, 2020

BY ECF

Honorable George B. Daniels

United States District Judge

500 Pearl Street

New York, New York 10007 SO ORDERED:

Re: United States v. Rodolfo Diaz, [bee 2. & Pp

20 Cr. 43 (GBD) Cehree By Daniels, U.S.D.J.
Dear Judge Daniels: Dated: LJUN 08 2070
Een Uo 202)

I write to request permission for Mr. Diaz to travel to the Middle District of
Florida for a family gathering in honor of his sister’s anniversary. Mr. Diaz is in
full compliance with his bail conditions, which, among other things, limit his travel
to the Southern and Eastern District of New York. Mr. Diaz requests a temporary
modification to that condition.

Specifically, Mr. Diaz proposes to leave New York for Florida on June 30 and
to return on July 7. While in Florida he proposes to stay at his aunt’s home in
Kissimmee, Florida, at an address I have provided to Pretrial Services. If permitted
to travel, Mr. Diaz will provide Pretrial Services with a detailed itinerary prior to
his departure.

Neither the government nor Pretrial has any objection to this request.

Respectfully submitted,

/s/

Clay Kaminsky

Assistant Federal Defender
(212) 417-8749

 

CC: AUSA Jacob Fiddelman
